         Case 1:17-cv-01803-PGG-KNF Document 108 Filed 12/10/20 Page 1 of 6




                                      KEYHANI LLC
                                        1050 30th Street NW
                                        Washington, DC 20007
                                          T. 202.748.8950
                                          F. 202.318.8958
                                         www.keyhanillc.com

                                 Direct Email: dkeyhani@keyhanillc.com
                                        Direct Dial: 202.903.0326

                                         December 10, 2020

VIA ECF
Hon. Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 705
New York, NY 10007

            RE:    Bytemark, Inc. v. Xerox Corp. et al., 1:17-cv-01803-PGG, Discovery Dispute

Dear Judge Gardephe:

        In accordance with your Individual Rule of Practice IV(E), we submit this joint letter on behalf
of Plaintiff Bytemark, Inc. (“Bytemark”) and Defendants Xerox Corp., ACS Transport Solutions, Inc.
(“ACS Transport”), Xerox Transport Solutions, Inc. (collectively, the “Xerox Entities”), Conduent,
Inc., and New Jersey Transit Corp. (“NJ Transit”) (collectively, “Defendants”) to request a pre-motion
conference. After several meet and confers, the parties have reached an impasse in a discovery dispute.
The parties’ respective positions are set forth below.

    I.    Bytemark’s Position.

         Bytemark seeks an Order compelling Defendants to produce information and documents
responsive to its requests for production (RFPs), including request numbers 38-40 and 60-62.
Bytemark also opposes Defendants’ unsupported requests for an order compelling it to produce a
disclosure statement or response to contention Interrogatory #1)—which is inappropriate at this stage
of the litigation—and for a protective order. See Ex. A at Interrogatory No. 1 (Defendants’ First Set
of Amended Interrogatories, served December 12, 2018).

         Federal Rule 26 broadly provides that “[p]arties may obtain discovery regarding any
nonprivileged matter that is relevant to any party’s claim or defense.”1 Fed. R. Civ. 26(b)(1); United
States ex rel. Bilotta v. Novartis Pharm. Corp., No. 11 CIV. 0071 (PGG), 2015 WL 13649823, at *2
(S.D.N.Y. July 29, 2015). Defendants provide no tenable reason for their refusal to comply with
Bytemark’s RFPs, and Bytemark requests that the Court compel them to do so.

1
 The source code and documents requested by Bytemark are relevant not only to its trade secrets
claims but to its allegations of, e.g., breach of contract, unfair competition, and unjust enrichment.

                                                   1
      Case 1:17-cv-01803-PGG-KNF Document 108 Filed 12/10/20 Page 2 of 6




        On February 14, 2019, Bytemark sent a letter to Defendants advising them of their failure to
provide documents in response to Plaintiff’s First Set of RFPs, including documents regarding the
creation and development of the accused systems. On December 23, 2019, the Court entered its
protective order. Bytemark subsequently produced documents covered under the order on February
3, 2020, and, the next day, served its Second Set of RFPs requesting all versions of the accused New
Jersey Transit app and MyTix app, the original API documentation for the MyTix app, and the mobile
application source code for the first released version of the MyTix app. On June 6, 2020, Bytemark
emailed Defendants about their refusal to produce any of these requested documents and met and
conferred with them shortly thereafter. Following the meeting, Bytemark also agreed to make available
for inspection on or around August 14, 2020 its source code and confidential documents that include
proprietary and trade secret-protected information—an offer that Bytemark extended several times
and which Defendants ultimately rejected on August 11. To date, Defendants have not produced
documents responsive to any of these requests.

        Defendants’ refusal to produce the requested documents is unjustified. Defendants have taken
the position that they will not produce their source code or confidential information until Bytemark
“identif[ies] the allegedly misappropriated trade secrets that form Bytemark’s good-faith basis for filing
its lawsuit (via document production, 2 a specific trade secret disclosure statement, and/or in
response to Defendants’ Interrogatory No. 1)” (emphasis added). However, as discussed above,
Bytemark has repeatedly offered to produce all of the source code and confidential information that
forms the basis of its trade secrets allegations and set a specific time and place to do so. Thus, if this
is indeed Defendants’ position,3 their request for an order to compel Bytemark is unnecessary.

        Defendants’ alternative demands for “a specific trade secret disclosure or a response to
Defendants’ Interrogatory No. 1” contravene this Court’s Local Rules and precedent and are
improper, however. Interrogatory No. 1 contravenes Local Rule 33.3(a) (which limits interrogatories
at the beginning of discovery to “names of witnesses with knowledge of information relevant to the
subject matter of the action, the computation of each category of damage alleged, and the existence,
custodian, location and general description of relevant documents” and 33.3(b). 4 Further, the
Interrogatory—which seeks Bytemark’s “claims and contentions” regarding its trade secrets at the
onset of discovery—violates the timetable set forth in Local Rule 33.3(c): “At the conclusion of
other discovery, and at least 30 days prior to the discovery cut-off date, interrogatories seeking




2
  Defendants included this specific language in earlier drafts of this letter. In the third version, they
appear to have withdrawn it.
3
  This position is markedly different from that taken by Defendants during the parties’ discussions.
For example, in their proposed stipulation of July 21, Defendants stated as a condition of their
production of documents response to Bytemark’s RFPs that Bytemark “shall serve on Defendants a
Trade Secrets Disclosure that identifies with particularity each and every alleged trade secret that
Plaintiff claims Defendant misappropriated.” Defendants made similar demands for “specific
identification” in “some kind of document” in, e.g., their emails of July 11, July 29, and August 7.
4
  Defendants’ assertion that Bytemark must respond to the interrogatory pursuant to Local Rule
33.3(b)(1) is inconsistent not only with precedent and the Rule’s other provisions, it is inappropriate
given that the parties are in the early stages of discovery, prior, e.g., to any depositions. See, e.g., In re
Weatherford, 2013 WL 5788680, at *2.

                                                      2
      Case 1:17-cv-01803-PGG-KNF Document 108 Filed 12/10/20 Page 3 of 6




the claims and contentions of the opposing party may be served unless the Court has ordered
otherwise.”5

         This Court’s precedent confirms that Bytemark has identified its trade secrets with sufficient
particularity for this stage of the litigation. 6 “This district’s local rules establish a sequence for
discovery and a presumptive preference for certain discovery tools.” In re Weatherford Int’l Sec. Litig.,
No. 11 CIV. 1646, 2013 WL 5788680, at *2 (S.D.N.Y. Oct. 28, 2013). “[A] very general showing [of
trade secrets] may be sufficient, particularly in the common scenario where the trade secrets plaintiff
may not know which parts of its trade secrets have been misappropriated or cannot determine the full
scope of its claims until it gains a better understanding of how a defendant operates.” Uni-Sys., LLC
v. U.S. Tennis Ass’n, No. 17CV147, 2017 WL 4081904, at *4 (E.D.N.Y. Sept. 13, 2017). Indeed, any
obligation by the plaintiff to further specify its trade secrets occurs after substantial discovery—not as
a precondition to receiving responsive documents or information. See, e.g., Sit-Up Ltd. v.
IAC/InterActiveCorp., No. 05 CIV. 9292, 2008 WL 463884, at *6 (S.D.N.Y. Feb. 20, 2008) (requiring
plaintiff to specify its trade secrets after substantial discovery had taken place); Xerox Corp. v. Int’l Bus.
Machs. Corp., 64 F.R.D. 367, 371 (S.D.N.Y. 1974) (requiring plaintiff to identify its trade secrets in
detail “after nearly a year of pre-trial discovery”); see also Capricorn Mgmt. Sys., Inc. v. Gov’t Employees Ins.
Co., No. 15CV2926, 2019 WL 5694256, at *17 (E.D.N.Y. July 22, 2019) (“[T]he level of [trade secrets]
specificity increases as the case and discovery proceeds.”).

         Finally, Defendants cannot establish that good cause exists for a protective order or that
Bytemark’s interests would not be impermissibly harmed. Not only does the existing protective order
shield Defendants’ information from disclosure, Bytemark’s complaint defines the bounds of its
allegations such that any concerns of a “fishing expedition” are unfounded. Bytemark’s offer to make
its trade secrets information available for inspection prior to production of Defendants’ confidential
information further ensures that Bytemark will not (nor has any desire to) improperly benefit from
Defendants’ disclosures. Conversely, Bytemark’s need for Defendants’ information is critical, because,
until now, Bytemark has had to rely entirely on publicly available information to support its case.
Bytemark cannot know what trade secrets have been misappropriated until it knows how Defendants
and their accused system operate. Further, Defendants’ suggested procedure could easily become a
tool of delay, with protracted disputes arising over, e.g., the sufficiency of Bytemark’s trade secrets
identification or whether the identified trade secrets actually qualify as trade secrets.

        For these reasons, Bytemark respectfully requests that the Court grant an Order compelling
Defendants to produce the information requested in its RFPs, including source code and documents
regarding the creation and development of the accused systems, and to deny Defendants’ requests for
a motion to compel a response to Interrogatory No. 1 and for a protective order.

5
  Defendants mischaracterize Bytemark’s position as a refusal to “identify its alleged trade secrets until
30 days before the close of fact discovery.” Bytemark has consistently stated that it will “identify” its
trade secrets through document production immediately, and that it will further specify its trade secrets
in a contention document/response to Interrogatory #1 after “substantial discovery” and “at the
conclusion of other discovery,” in accordance with Local Rule 33.3(c).
6
  Bytemark’s complaint defines the trade secrets-at-issue so as to put Defendants sufficiently on notice
of the nature of these claims, and allows Defendants to discern the relevancy of its discovery requests.
See Dkt. #74, ¶¶ 86, 101; Uni-Sys., LLC v. U.S. Tennis Ass’n, No. 17CV147, 2017 WL 4081904, at *4
(E.D.N.Y. Sept. 13, 2017) (stating requirements of trade secrets “reasonable particularity” standard).

                                                       3
       Case 1:17-cv-01803-PGG-KNF Document 108 Filed 12/10/20 Page 4 of 6




 II.    Defendants’ Position.

        Defendants seek an Order compelling Bytemark to identify the allegedly misappropriated
trade secrets that form Bytemark’s good-faith basis for filing its lawsuit (via a disclosure statement,
and/or in response to Defendants’ Interrogatory No. 1). Consistent with the case law, Defendants
also seek a Protective Order preventing Bytemark from conducting a fishing expedition into
Defendants’ proprietary source code and other confidential engineering documents prior to Bytemark
identifying its allegedly misappropriated trade secrets.

        Despite filing this trade secret misappropriation lawsuit more than three years ago in March
2017, Bytemark has not even generally identified its trade secrets. Defendants first requested that
Bytemark identify its allegedly stolen trade secrets in October 2018. Bytemark refused to answer
Defendants’ interrogatory seeking Bytemark’s trade secret information. See Ex. A at Interrogatory No.
1; Ex. B at RFP No. 1 (Defendants’ First Set of Requests for Production). To date, Bytemark still has
not answered these requests. The parties met and conferred repeatedly on these issues, and in March
2019 Defendants’ counsel proposed a compromise where it would inspect Bytemark’s universe of
trade secrets, and then search for, collect, and produce responsive documents once Defendants have
a better understanding of the issues in the case. Bytemark rejected that proposal. Bytemark then sat
idle on this issue until June 2020. To avoid burdening this Court, Defendants again proposed a
compromise: Bytemark would produce its trade secrets for inspection, Defendants would thereafter
produce responsive documents, and within 7 days Bytemark would identify its alleged trade secrets.
Bytemark refused, contending that it need not identify its alleged trade secrets until 30 days before the
close of fact discovery, long after it reviews Defendants’ highly confidential source code and
engineering documents.

        Bytemark’s position that it can put off identifying its trade secrets is contrary to the holdings
of numerous courts. Time and time again, courts find that a plaintiff must identify its trade secrets
early in discovery. Otherwise, a plaintiff could simply review a defendant’s trade secret material and
claim that material as their own:

        “[I]t would be unfair to allow plaintiffs to discover [defendants’] trade secrets prior to
        revealing their own. Should defendants remain in the dark as to the explicit portions
        of the source codes that plaintiffs deem to be trade secrets misappropriated by
        defendants, plaintiffs, once privy to [defendants’] source codes, could tailor their
        theory of misappropriation to [defendants’] work. Indeed, [defendants’] work could
        be misappropriated. For this reason, plaintiffs are precluded from seeking further
        discovery from defendants until they identify, with reasonable particularity, which of
        the component parts or sequencing of their source code are not (1) publicly available
        information, (2) commonly-used algorithms, or (3) third-party licensing.”

MSCI Inc. v. Jacob, 36 Misc. 3d 211, 214-15, 945 N.Y.S.2d 863, 866 (Sup. Ct. 2012); see also Powerweb
Energy, Inc. v. Hubbell Lighting, Inc., Civ. No. 3:12CV220 (WWE), 2012 WL 3113162 (D. Conn. 2012);
Power Conversion, Inc. v. Saft America, Inc., No. 83 Civ. 9185, 1985 WL 1016, at *2 (S.D.N.Y. May 1,
1985). The risk of this unfairness has even caused California to revise its Rules of Civil Procedure to
require a trade secret plaintiff identify its trade secrets before discovery opens. See California Civil
Procedure Code § 2019.210.

        In addition to fairness concerns, Bytemark should be required to identify its trade secrets

                                                    4
      Case 1:17-cv-01803-PGG-KNF Document 108 Filed 12/10/20 Page 5 of 6




because it streamlines litigation. Federal courts have found that pre-discovery identification of trade
secrets serves several beneficial purposes:

        “First, [it] promotes well-investigated claims and dissuades the filing of meritless trade
        secret complaints. Second, it prevents plaintiffs from using the discovery process as a
        means to obtain defendant’s trade secrets. Third, the rule assists the court in framing
        the appropriate scope of discovery and in determining whether plaintiff’s discovery
        requests fall within that scope. Fourth, it enables defendants to form complete and
        well-reasoned defenses, ensuring that they need not wait until the eve of trial to
        effectively defend against charges of trade secret misappropriation.”

Loop AI Labs, Inc. v. Gatti, 195 F.Supp.3d 1107 (N.D. Cal. 2016). These fairness and efficiency
rationales support Defendants’ request that Bytemark be compelled to identify its trade secrets with
reasonable particularity. This can be done through a specific trade secret disclosure or a response to
Interrogatory No. 1. Until Bytemark identifies its alleged trade secrets with reasonable particularity,
Defendants respectfully request a Protective Order postponing their production of confidential source
code and related documentation until after Bytemark identifies its alleged trade secrets with reasonable
particularity.

         Bytemark’s refusal to identify its trade secrets pursuant to Interrogatory No. 1 is based on a
misreading of Local Rule 33.3(a) and (c). See Ex. C (Plaintiff’s Responses to Defendants’ First Set of
Interrogatories). While this Local Rule limits the use of interrogatories in certain scenarios, none of
them shield Bytemark here. Local Rule 33.3(a) applies “at the commencement of discovery,” not three
years after a case is filed and more than eighteen months into discovery. More importantly, associated
Local Rule 33.3(b) allows for interrogatories other than those permitted by 33.3(a) “if they are a more
practical method of obtaining the information sought than a request for production or a deposition.”
Defendants’ Interrogatory No. 1 meets this criterion. It is Bytemark’s burden to identify its trade
secrets with reasonable particularity, and neither a deposition nor a document production are preferred
avenues for that identification. See, e.g., Big Vision Private v. E.I. DuPont De Nemours & Co., 1 F.Supp.3d
224, 263 (S.D.N.Y. 2014) (“[Plaintiff] impermissibly shifts its burden onto [defendant] (and the Court)
to sift through 70 pages of abstruse laboratory papers to ascertain [plaintiff’s] trade secret.”).

         Moreover, allowing Bytemark to use Local Rule 33.3(c) to conceal its alleged trade secrets until
30 days before the close of discovery would contradict the very reasons the Rule exists. “In this
District, contention interrogatories, unlike other types of discovery, are not designed to reveal new
information to the opposing side.” Erchonia Corp. v. Bissoon, No. 07 CIV. 8696 DLC, 2011 WL 3904600,
at *8 (S.D.N.Y. Aug. 26, 2011), aff'd, 458 F. App'x 58 (2d Cir. 2012). Yet under Bytemark’s proposal,
new information (the trade secrets that form the basis of this case) would not be revealed until
Defendants can no longer follow up with additional discovery. That is the opposite of what Local
Rule 33.3(c) contemplates. Id. (“Therefore, the Local Rules do not anticipate that parties will use
contention interrogatories to develop new information or provide notice of claims that could be
followed by new rounds of other discovery.”).

     For the reasons explained above, Defendants request that the Court order Bytemark to identify
its trade secrets with reasonable particularity either via a trade secret disclosure or a response to
Interrogatory No. 1. Until Bytemark makes this identification, Defendants also seek a Protective Order
preventing Bytemark from pursuing the entirety of Defendants’ proprietary technical information in
an attempt to tailor its trade secrets to fit what it finds in Defendants’ own trade secrets.

                                                    5
Case 1:17-cv-01803-PGG-KNF Document 108 Filed 12/10/20 Page 6 of 6




                                 Respectfully submitted,

       /s/ Dariush Keyhani                      /s/ Ashley N. Moore
       Dariush Keyhani                          Ashley N. Moore
       Keyhani LLC                              McKool Smith, P.C.
       1050 30th Street NW                      300 Crescent Court, Suite 1500
       Washington, DC 20007                     Dallas, Texas 75201
       Tel: (202) 748-8950                      Tel: (214) 978-4000
       Fax: (202) 318-8958                      Fax: (214) 978-4044
       dkeyhani@keyhanillc.com                  amoore@mckoolsmith.com
       Attorneys for Plaintiff                  Attorneys for Defendants




                                    6
